DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 34, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 33-34, 37-44 and 46-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “providing a barrier coupled to the second surface of the first electronic device, the barrier comprising: a membrane including: a first barrier body; and first barrier strands defining first through-holes; a second barrier body over the first barrier body; second barrier strands on the first barrier strands that define second through-holes laterally offset with respect to the first through-holes, wherein the second barrier strands partially cover the first through-holes; and a stiffener over the second barrier body”, with combination of remaining features, as recited in claim 33.

The primary reason for the allowance of the claims is the inclusion of the limitation “a membrane including: a first barrier body; and first barrier strands defining first through-holes; and second barrier strands attached to the first barrier strands that define second through- holes that are laterally offset with respect to the first through-holes, wherein outer edges of the second barrier strands are projected partially over the first through- holes, wherein: providing the barrier further comprises: providing a second barrier body as recited in claim 38.

Goida et al (US 2012/0237073 A1) discloses the packaged MEMS microphone device includes the lid 11, a lid adhesive 23, the package substrate 12, the acoustic pathway 15, an integrated MEMS microphone die 18, a microphone die adhesive 20, microphone die leads 36, an integrated circuit die 21, an integrated circuit die adhesive 22, integrated circuit die leads 38, and a particle or package filter 28. The package lid 11 is mounted and preferably sealed to a top face 19 of the package substrate 12, defining a package interior 17 therebetween (Fig [2], Para [0023]).

However, Goida fails to disclose would not have rendered obvious the above-quoted features recited in claims 33 and 38.

Claims 34, 37, 39-44 and 46-47 are allowed as those inherit the allowable subject matter from clams 33 and 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898